76 So.3d 390 (2011)
Marilyn G. HARLEY, et al., Appellants,
v.
HSBC BANK USA, NATIONAL ASSOCIATION, as Trustee for Home Equity Loan Trust Series AE2005-HE5, Appellees.
No. 1D11-4232.
District Court of Appeal of Florida, First District.
December 30, 2011.
April Carrie Charney and Dustin Lee Winston, Jacksonville Area Legal Aid, Jacksonville, for Appellants.
Dean A. Morande and Michael K. Winston of Carlton Fields, P.A., West Palm Beach, for Appellees.
*391 PER CURIAM.
The appeal and cross-appeal are hereby DISMISSED. Hickox v. Taylor, 933 So.2d 675 (Fla. 1st DCA 2006) (dismissing appeal where order granted motion and failed to enter judgment); Jensen v. Whetstine, 985 So.2d 1218, 1220 (Fla. 1st DCA 2008) (dismissing appeal where order on appeal was not an appealable partial final judgment); Benton v. Moore, 655 So.2d 1272 (Fla. 1st DCA 1995) (finding that a proper exercise of the Court's discretion, provided under rule 9.110(l), is dismissal of the appeal).
LEWIS, THOMAS, and ROWE, JJ., concur.